IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division
AIDA ELZAGALLY, et al.,
Plaintiffs,
v.

1:19-cv-853 (LMB/MSN)

KHALIFA HIFTER,

Newer” Name Nee eee Neer eee eee” Meee” ee”

Defendant.
ORDER

 

Plaintiffs originally filed this civil action against defendant Khalifa Hifter “defendant” or
“Hifter”) on June 26, 2019. On January 9, 2020, the Clerk entered default as to defendant.
Counsel for defendant made an appearance on July 31, 2020, and the Court ordered that default
be set aside on August 6, 2020. On August 20, 2020, defendant filed a motion to dismiss. Oral
argument was heard telephonically on September 29, 2020, and the Court granted in part and
denied in part defendant’s motion to dismiss [Dkt. No. 43]. The Court entered a stay for 60 days
on September 29, 2020, to allow the United States State Department to “communicate its views
on whether these actions should proceed in this court.” On January 4, 2021, the United States
“decline[d] to file a Statement of Interest pursuant to 28 U.S.C. § 517.” [Dkt. No. 46]. On
January 11, 2021, defendant’s counsel filed a consent motion to withdraw as counsel, which this
Court granted on January 12, 2021. Accordingly, it is hereby

ORDERED that the stay of this civil action imposed on September 29, 2020 [Dkt. No.
43] be and is LIFTED; and it is further

ORDERED that to avoid being held in default and facing entry of judgment against him,
defendant, who is now proceeding without counsel, must file an Answer to the Complaint by

Friday, February 5, 2021.
The Clerk is directed to return this action to the active docket and to forward copies of
this Order to counsel of record and defendant, pro se. To ensure defendant receives this Order,
his former counsel should send him a copy to the last address, physical or electronic, known to
counsel.

vo
Entered this /S_ day of January, 2021.

Alexandria, Virginia Pp
‘si

Leonie M. Brinkema
United States District Judge
